OPINION
Talat Akbar appeals from his conviction in the Montgomery County Common Pleas Court of two counts of passing bad checks. Akbar was convicted pursuant to his guilty pleas and sentenced to two concurrent nine month sentences.
Counsel was appointed to represent Akbar on appeal and he has notified us he is unable to discern any appealable issue and has filed an Anders
brief with the court.  On May 24, 2000 we notified Akbar that his appellate counsel had failed to find a meritorious claim for review and we gave him sixty days to present his own appellate brief.  Akbar has filed nothing with the court.
We have carefully reviewed the record below and we are satisfied the defendant's pleas were voluntarily and intelligently entered pursuant to Crim.R. 11.  We are also satisfied that the sentence imposed by the trial court was lawful and appropriate. Accordingly, we affirm the trial court's judgment.
  _________________________ PER CURIAM
BROGAN, J., WOLFF, J., and FAIN, J., concur.